DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species IV, Figs. 24-28, in the reply filed on 10/4/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu 6,698,046.
Wu discloses, regarding claim 1, a multichannel air assembly for use with an inflatable product having at least a first chamber and a second chamber (see multiple chambers in mattress 400), the air assembly comprising: a main body (combination of housing elements 17, 19, 101, 110, and the housing of 15) forming a main body chamber (within 101) and further comprising a first vent 220 in communication with a surrounding environment, a first port 112A in communication with the first chamber, and a second port 112B in communication with the second chamber (clearly shown in Figs. 1-2); a control mechanism 50 coupled to the main body; a channel switching mechanism 200 disposed in the main body and operably coupled to the control mechanism 50, the channel switching mechanism 200 configured to place the main body chamber (101) in selective communication with a selected one of the first and Re claim 10, the air pump assembly (15) comprising: a pump body; a pump cover cooperating with the pump body to form an impeller chamber; an impeller  disposed in the impeller chamber; and an air pump motor coupled to the impeller; wherein the impeller chamber communicates with the first vent 220 and the main body chamber (this simple structure is clearly provided, see col. 2, lines 56-58); Re claim 11, the air pump assembly further comprising a directional control valve 100 that directs air from the surrounding environment to an inlet of the impeller in the inflation state and directs air from the selected port to the inlet of the impeller in the deflation state (see col. 5, line 56 – col. 6, line 33) .

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker 4,890,344.
Walker discloses, regarding claim 1, a multichannel air assembly for use with an inflatable product having at least a first chamber 209 and a second chamber 210, the air assembly comprising: a main body 217 forming a main body chamber 243 and further comprising a first vent 228 in communication with a surrounding environment, a first port Re claim 9, further comprising a panel 226 coupled to the main body 217 to cover an opening in the main body 217, wherein the panel 226 defines the first vent 228 and supports the control mechanism 221, 222 (see how 226 “supports” wires from 221 and 222 in Fig. 10); Re claim 10, the air pump assembly comprising: a pump body 236/238; a pump cover 224 cooperating with the pump body to form an impeller chamber 232; an impeller 238 disposed in the impeller chamber 232; and an air pump motor 236 coupled to the impeller 238; wherein the impeller chamber 232 communicates with the first vent 228 and the main body chamber 243.

Allowable Subject Matter
Claims 14-28 are allowed.
Claims 2-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
Regarding claim 14, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is a channel switching mechanism disposed in the main body and comprising a first rotating disc with a first vent hole and a second rotating disc with a second vent hole, the channel switching mechanism having: a first state in which the first and second rotating discs close the first and second ports, a second state in which the second vent hole in the second rotating disc partially opens a selected one of the first and second ports, and a third state in which the first vent hole in the first rotating disc and the second vent hole in the second rotating disc fully open the selected port. These limitations, in combination with the air assembly comprising: a main body including a first port in communication with the first chamber and a second port in communication with the second chamber, and an air pump assembly disposed in the main body, the air pump assembly operable in an inflation state in which the air pump assembly directs air to the selected port to inflate the corresponding chamber of the inflatable product and a deflation state in which the air pump assembly directs air from the selected port to deflate the corresponding chamber of the inflatable product, 
Regarding claim 19, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the channel switching mechanism comprising: a second motor operably coupled to the circuit board, the second motor comprising a rotating shaft, a first rotating disc fixedly coupled to the rotating shaft and comprising a third vent in communication with the main body chamber; and a second rotating disc configured to selectively rotate with the first rotating disc, the second rotating disc comprising a fourth vent in selective communication with the at least two ports and the third vent of the first rotating disc. These limitations, in combination with a pump motor comprising a rotating shaft disposed through the pump body and coupled to the impeller, a directional control valve disposed in the main body chamber and comprising: a first motor operably coupled to the circuit board; and a switching component movably disposed between the pump cover and the main body panel to place the air inlet of the pump cover in selective communication with the main body chamber or the vent of the control panel, the switching component operably coupled to the first motor, and a channel switching mechanism disposed in the main body chamber, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.


Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Wang, Lin, Rogers, and Driscoll references all disclose air pumps for inflating a product; however, they lack the claimed multi-motor and rotating disc structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746